3-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2. 	This office action is in response to applicant's Arguments/Remarks filed 11/30/2021. Claims 1-5, 13-19 and new claim 20 are pending, and claims 6, 11 and 12 are cancelled. 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-5 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amended claim 1, which is in part of previous claim 6, applicant argues that the combination of cited references does not disclose “"... wherein a distance of the front surface glass changes as the first body and the second body move relative to each other." Kim discloses that an exposed width of the flexible display 210 may be adjusted. In more detail, paragraph [0071] discloses: "... The exposed width of the flexible display 210 may be adjusted based on the movement of the second side member 223 or the movement of the third side member 325."  However, Applicant respectfully submits that Kim does not disclose or suggest that a distance of the flexible display 210 changes based on the movement of the second side member 223 or the 
	Kim does not disclose the front surface glass. As indicated in previous office Action, the below claim1 rejection section, Myers et al discloses a display device cover could be implemented using a glass (paragraphs 0024 and 0028). Which would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a glass material in display cover of Myers et al in to the display cover of Kim et al by the choice of material design preference.
Therefore, the combination of the cited art discloses the argued claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S Patent Pub. # US 2021/0219437 A1) in view of Myers et al (U.S Patent Pub. # US 2012/0242588 A1).
Regarding claim 1, Kim  et al discloses a flexible display device case  that is mountable to a flexible display device including a first body and a second body configured to be movable relative to the first body (figures 4A-4B,  a display  housing (i.e., a plate 201),  a first side member 450 and a second side member 460) ; paragraphs 0058 and 0097, the flexible display device case (i.e., the plate 201,  the first side member 450 and the second side member 460) is mountable to a flexible display device(i.e., a  flexible display 410) including a first body (i.e., a left side of the display housing (the left side of the plate 201) and a first side member 450)) and a second body (i.e., a right side of the plate 201 and a second side member 460) configured to be movable relative to the first body), the flexible display device case comprising: a first member mountable to the first body to surround a side surface portion of the first body (figures 4A-4B,  a first side member 450 (items 421, 422 and 423); paragraph 0099, the first member (i.e., the first side member 450)  is surround a side surface portion of the  (i.e., the front surface  of the first plate 201) changes as the first body (i.e., the left side of the plate 201 and the first side member 450))  and the second body (i.e., the right side of the plate 201 and the second side member 460) move relative to each other).

Myers et al discloses a display device cover could be implemented using a glass (paragraphs 0024 and 0028).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al with the teachings of Myers et al, such that a first front surface of the display deice could implement with a glass material by the choice of material design preference.

	Regarding claim 2, Kim et al in view of Myers et al discloses the apparatus of claim 1. Kim et al further discloses wherein the first member comprises: a first side surface portion configured to surround a side surface of a long side of the first body (figures 4A-4B, a first surface 421; paragraph 0099); and a first guide portion perpendicular to the first side surface portion and extending to surround an upper surface or a lower surface of the first body (figures 4A-4B,  a second surface 422  or a third surface 423; paragraph 0099  a first guide portion(i.e., the second surface 422) perpendicular to the first side surface portion(i.e., the first surface 421) and extending to surround an upper surface or a lower surface of the first body (i.e., the left side of the display housing).

	Regarding claim 3, Kim et al in view of Myers et al discloses the apparatus of claim 2. Kim et al further discloses wherein the first member further comprises: a rear surface portion configured to surround at least a part of a rear surface of the first body 

Regarding claim 5, Kim et al in view of Myers et al discloses the apparatus of claim 2. Kim et al further discloses wherein the second member comprises: a second side surface portion configured to surround a side surface of a long side of the second body (figures 4A-4B, a fourth surface 424; paragraph 0100,  the second side surface portion (i.e., the fourth surface 424) configured to surround a side surface of a long side of the second body (i.e., the right side of the display housing); and a second guide portion perpendicular to the second side surface portion and extending to surround an upper surface or a lower surface of the second body (figures 4A-4B, a fifth surface 425 , the second guide portion (i.e., a fifth surface 425 or a sixth surface 426 ) perpendicular to the second side surface portion(i.e., the fourth surface 424) and extending to surround an upper surface or a lower surface of the second body), wherein the second guide portion of the second member is configured to be drawn into or out from the first guide portion of the first member as the first body and the second body are relatively moved between a first state and a second state (paragraphs 0098 and 0100-0101, “…in the "reduced display 410 state", the fifth surface 425 of the second side member 460 may face a portion of the second surface 422 of the first side member 450”).

Regarding claim 7, Kim et al in view of Myers et al discloses the apparatus of claim 1. Kim et al discloses wherein the front surface glass comprises: a first front surface glass fixed by the first side surface portion and the 57Docket 2060-5968 first guide portion of the first 
Kim et al does not explicitly disclose the first front surface and the second front surfaces are glass.
Myers et al discloses a display device cover could be implemented using a glass (paragraphs 0024 and 0028).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al with the teachings of Myers et al, such that a first front surface and a second front surface of the display deice could implement with a glass material by the choice of material design preference.

Regarding claim 8, Kim et al in view of Myers et al discloses the apparatus of claim 7. Kim et al discloses wherein the first front surface glass and the second front surface glass are configured such that: adjacent side surfaces of the first front surface glass and the second front surface glass contact each other in the first state (see figure 4A, the "reduced display 410 state; paragraphs 0098); and the adjacent side surfaces of the first front surface glass and the second front surface glass are spaced apart from each other while being moved from being in the first state to being in the second state (figure 4B, the "expanded display 410 state; paragraphs 0098), expect for the first front surface glass and the second front surface glass. 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al with the teachings of Myers et al, such that a first front surface and a second front surface of the display deice could implement with a glass material by the choice of material design preference.

Regarding claim 9, Kim et al in view of Myers et al discloses the apparatus of claim 5. Kim et al does not explicitly disclose wherein the first side surface portion and the second side surface portion are provided with button holes formed at areas corresponding to buttons of the flexible display device to expose the buttons outside of the flexible display device.
 	 Myers et al discloses a flexible display device to expose buttons outside of the flexible display device (figure 1, buttons; paragraphs 0024 and 0030)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate buttons in display device of   Myers et al in to the display device of Kim et al in order to allow a user to conveniently control various function of the display device.

Regarding claim 10, Kim et al in view of Myers et al discloses the apparatus of claim 5. Kim et al does not explicitly disclose wherein the first guide portion and the second guide portion are provided with at least one sensor hole to expose a speaker 
	Myers et al discloses sensor hole to expose a speaker and a sensor disposed on a front surface and a rear surface of the flexible display device to outside of a flexible display device (paragraphs 0021, 0027-0028 and 0030). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a speaker and a sensor in display device of   Myers et al in to a front surface and a rear surface of the flexible display device of Kim et al in order to allow a user to hear an audio output from the display device. 

Regarding claim 11, Kim et al in view of Myers et al discloses the apparatus of claim 1. Kim et al further discloses wherein the flexible display device further includes a flexible display (figures 4A-4B, a display 410), wherein the first member and the second member are configured such 58Docket 2060-5968 that: the area overlapped by the first member  and the second member is largest when the flexible display device is in a first state, in which the first body and the second body are located adjacent to each other (see figure 4A, the display 410, paragraphs 0098,  “…in the "reduced display 410 state, the second side member 460 may overlap at least a portion of the first side member 450” ); and the area overlapped by the first member and the second member is narrowed while the flexible display device is changed from the first state to a second state, in which the first body and the second body are moved away from each other such that an area of the flexible display that is exposed to a front surface of the first body is largest (see figure 4B, the 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement an area of a flexible display of Kim et al could be exposed to a rear surface of a second body by design choice preference.

5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S Patent Pub. # US 2021/0219437 A1) in view of Myers et al (U.S Patent Pub. # US 2012/0242588 A1) further  in view of Moody et al (U.S Patent Pub. # US 2018/0041237 A1).
Regarding claim 4, Kim et al in view of Myers et al discloses the apparatus of claim 3. Kim et al in view of Myers et al does not disclose wherein the first member further comprises: a stand configured to be pushed in or pulled out from the rear surface portion and fixable by an external force when pulled out.  
Moody et al discloses a stand configured to be pushed in or pulled out from the rear surface portion and fixable by an external force when pulled out (figures 1-4, a support stand 20; paragraph 0053, the support stand 20 configured to be pushed in a storage position and or pulled out from the storage position).  
.

Allowable Subject Matter
6.	Claims 20 and 13-19 are allowed over the prior art of the record.
	Regarding claim 20, while the prior art of record discloses A flexible display device case that is mountable to a flexible display device including a first body and a second body configured to be movable relative to the first body, the flexible display device case comprising: a first member mountable to the first body to surround a side surface portion of the first body; and  a second member mountable to the second body to surround a side surface portion of the second body, wherein an area overlapped by the first member and the second member changes as the first body and the second body move relative to each other, 5 Attorney Docket No. 2060-5968a second member mountable to the second body to surround a side surface portion of the second body, wherein an area overlapped by the first member and the second member changes as the first body and the second body move relative to each other, 5 Attorney Docket No. 2060-5968a second member mountable to the second body to surround a side surface portion of the second body, wherein an area overlapped by the first member and the second member changes as the first body and the second body move relative to each other, 5 Attorney Docket No. 2060-5968a second member mountable to the second body to surround a side surface portion of the second body, wherein an area overlapped by the first member and the second member changes as the first body and the second body move relative to each other, the prior art of record does not disclose wherein the first member and the second member further comprise a shock reducing portion, wherein the shock reducing portion comprises: a first plate having a first slit formed along a first direction; a second plate including a portion that overlaps the first plate and having a second slit formed along the first direction; and an engaging member configured to be rotatable in one direction, in combination with all of the other recited claim limitation.
For claims 13-19 are dependent on independent claim 20, claims 13-19 are also allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649